--------------------------------------------------------------------------------

 

 
STRATUS PROPERTIES INC.
PERFORMANCE INCENTIVE AWARDS PROGRAM




1.           Purpose.  The purpose of the Performance Incentive Awards Program
(the “Plan”) of Stratus Properties Inc. (the “Company”) is to provide greater
incentives for certain key management, professional and technical employees
whose performance in fulfilling the responsibilities of their positions can
significantly affect the performance of the Company.  The Plan provides an
opportunity to earn additional compensation in the form of cash incentive
payments based on the employee’s individual performance and on the results
achieved by the Company and by the staff unit for which the employee performs
services.


2.           Administration.  The Plan shall be administered by the Chairman of
the Board of the Company who shall have full authority to interpret the Plan and
from time to time adopt rules and regulations for carrying out the Plan, subject
to such directions as the Company’s Board of Directors may give, either as
guidelines or in particular cases.


3.           Eligibility for Participation.  Each year the Chairman of the Board
shall select the key managerial, professional or technical employees of the
Company or of any of its subsidiaries who shall be eligible for participation in
the Plan during that year.  The Chairman of the Board may in his discretion make
such selection, in whole or in part, on the basis of minimum salary levels, or
position-point levels.


The selection of an employee for eligibility in a particular year shall not
constitute entitlement either to an incentive payment under the Plan for that
year or to selection for eligibility in any subsequent year.  Selection of
employees for eligibility in a particular year will ordinarily be made in
January of that year, but selection of any employee or employees may be made at
any subsequent time or times in such year.


4.           Determination of Target Incentives.  At the time each employee is
selected for eligibility in the Plan for a particular year, the Chairman of the
Board shall determine a target incentive or a target incentive range for the
employee with respect to that year.  Such incentive or range shall be indicative
of the incentive payment which the employee might expect to receive on the basis
of strong performance by such employee, by the Company and by such employee’s
staff unit, having regard to such performance standards and objectives as may be
established with respect to that year.


5.           Cash Incentive Payments.  After the end of each year the Chairman
of the Board shall evaluate, or cause to be evaluated, the performance of each
employee selected for eligibility under the Plan for that year, as well as the
performance of the Company and the employee’s staff unit.  Based on such
evaluation, the Chairman of the Board shall determine whether a cash incentive
payment shall be made to such employee for that year and, if so, the amount of
such payment.  Each such payment (less applicable withholding and other taxes)
shall be made at such time established by the Chairman of the Board, which shall
in no event be later than February 28 of the year following the year for which
the incentive payments are made.  An individual who has been awarded an
incentive payment for a particular year need not be employed by the
 
As amended effective December 30, 2008

--------------------------------------------------------------------------------


 
Company or any of its subsidiaries at the time of payment thereof to be eligible
to receive such payment.  Notwithstanding any of the foregoing to the contrary,
if an individual selected for eligibility under the Plan for a particular year
should cease to be employed by the Company and its subsidiaries for any reason
prior to the end of such year, the Chairman of the Board shall evaluate, or
cause to be evaluated, the performance of such employee and the employee’s staff
unit for the portion of such year prior to such cessation of employment.  Based
on such evaluation, the Chairman of the Board shall determine whether a cash
incentive payment shall be made to such employee for that year and, if so, the
amount of such payment.  Each such payment (less applicable withholding and
other taxes) shall be made at such time established by the Chairman of the
Board, which may be made at any time during the year for which such incentive
payments are made but shall in no event be later than February 28 of the year
following.


6.           General Provisions.  The selection of an employee for participation
in the Plan shall not give such employee any right to be retained in the employ
of the Company or any of its subsidiaries, and the right of the Company and of
such subsidiary to dismiss or discharge any such employee is specifically
reserved. The benefits provided for employees under the Plan shall be in
addition to, and in no way preclude, other forms of compensation to or in
respect of such employee.


7.           Amendment or Termination.  The Board of Directors of the Company
may from time to time amend or at any time terminate the Plan, provided that any
such amendment or termination shall comply with the requirements of Internal
Revenue Code Section 409A to the extent that it governs this Plan.

 
 

--------------------------------------------------------------------------------

 
